Case 1:19-cv-00715-LO-IDD Document 130 Filed 10/21/19 Page 1 of 2 PageID# 1110




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,


v.                                                           Civil Action No. 1:19-cv-00715-LO-IDD


YASER AHMED, et al.,


                      Defendants.



                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of October 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, and caused true and correct copies of the

foregoing to be served upon the following Defendants and counsel of record for Defendant

Dennis Hammer.

       Yaser Ahmed                                         Kyle Jackson
       113 Eastland Drive                                  163 Clapboard Ridge Road
       Smyrna, TN 37167                                    Danbury, CT 06811

       Russell McGowan                                     Sibel Toy
       40 Winter Street                                    5007 Falcon Hollow Road
       Ansonia, CT 06401                                   McKinney, TX 75072

       Ali Toy                                             Kevin Sullivan
       5007 Falcon Hollow Road                             9113 Cornwall Drive
       McKinney, TX 75072                                  Stockton, CA 95209

       Sarah Griffith
       1794 Pioneer Boulevard
       Burlington, KY 41005
Case 1:19-cv-00715-LO-IDD Document 130 Filed 10/21/19 Page 2 of 2 PageID# 1111




Counsel for Defendant Dennis Hammer:
      Dirk McClanahan
      MCCLANAHAN POWERS, PLLC
      8133 Leesburg Pike, Suite 130
      Vienna, VA 22182
      Telephone: (703) 520-1326
      Facsimile: (703) 828-0205
      dmclanahan@mcplegal.com


Date: October 21, 2019                  /s/ Monica Riva Talley
                                       Monica Riva Talley (VSB No. 41840)
                                       Byron Pickard (VSB No. 47286)
                                       Dennies Varughese, Pharm.D. (pro hac vice)
                                       Nirav N. Desai (VSB. No. 72887)
                                       Nicholas J. Nowak (pro hac vice)
                                       Daniel S. Block (pro hac vice)
                                       STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                       1100 New York Ave., N.W., Suite 600
                                       Washington, DC 20005-3934
                                       Telephone No.: (202) 371-2600
                                       Facsimile No.: (202) 371-2540
                                       mtalley@sternekessler.com
                                       bpickard@sternekessler.com
                                       dvarughe@sternekessler.com
                                       ndesai@sternekessler.com
                                       nnowak@sternekessler.com
                                       dblock@sternekessler.com

                                       Attorneys for Plaintiff
